Citation Nr: 1244033	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-35 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including asthma and as secondary to a service-connected chest wound.

2.  Entitlement to service connection for arthritis of the knees, left elbow, and left shoulder, also including as secondary to the service-connected chest wound.

3.  Entitlement to a rating higher 10 percent from June 16, 2009 to June 23, 2010, and a rating higher 20 percent since June 24, 2010, for bilateral hearing loss.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30-percent disabling.  

5.  Entitlement to an increased rating for the residuals of the shell fragment wound (SFW) to the right chest, involving injury to Muscle Group II, currently rated as 
20-percent disabling.  

6.  Entitlement to an increased rating for pleural cavity injury with retained foreign body, also currently rated as 20-percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and April 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO).

Although in his Substantive Appeal the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing), he subsequently withdrew that request in February 2012.  See 38 C.F.R. § 20.704(e) (2012).

The TDIU claim requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is dismissing all of the remaining claims as withdrawn.



FINDING OF FACT

In February 2012, prior to the promulgation of a decision in this appeal by the Board, the Veteran withdrew his following claims:  (1) of entitlement to service connection for a respiratory disorder, including asthma and as secondary to a service-connected chest wound, (2) entitlement to service connection for arthritis of his knees, left elbow, and left shoulder, also including as secondary to the service-connected chest wound, (3) entitlement to a rating higher than 10 percent from June 16, 2009 to June 23, 2010, and a rating higher than 20 percent from June 24, 2010, for bilateral hearing loss, (4) entitlement to a rating higher than 30 percent for PTSD, (5) entitlement to a rating higher than 20 percent for the residuals of a SFW to his right chest, involving injury to Muscle Group II, and (6) entitlement to a rating higher than 20 percent for a pleural cavity injury with retained foreign body.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In February 2012, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim.  On this Form, he indicated he was canceling any and all issues pending on appeal before the Board, with the exception of his claim for a TDIU.  So he has withdrawn all of his other claims.

Accordingly, since Board does not have jurisdiction to review the appeal of these other claims, requiring their dismissal.


ORDER

The following several claims are all dismissed as withdrawn, of:  (1) entitlement to service connection for a respiratory disorder, including asthma and as secondary to a service-connected chest wound, (2) entitlement to service connection for arthritis of his knees, left elbow, and left shoulder, also including as secondary to the service-connected chest wound, (3) entitlement to a rating higher than 10 percent from June 16, 2009 to June 23, 2010, and a rating higher than 20 percent from June 24, 2010, for bilateral hearing loss, (4) entitlement to a rating higher than 30 percent for PTSD, (5) entitlement to a rating higher than 20 percent for the residuals of a SFW to his right chest, involving injury to Muscle Group II, and (6) entitlement to a rating higher than 20 percent for a pleural cavity injury with retained foreign body.


REMAND

The remaining claim of entitlement to a TDIU requires further development before being decided on appeal.

The Veteran contends that he is unable to work due to his several service-connected disabilities.  When submitting the February 2012 VA Form 21-4138 already mentioned, withdrawing his appeal of all of his other claims except for a TDIU, he made reference to his TDIU application (VA Form 21-8940) that he earlier had submitted in September 2010 and that VA had received that same month.  The Board sees that, along with that September 2010 TDIU application, he submitted another VA Form 21-4138, Statement in Support of Claim, briefly discussing the extent and severity of his service-connected disabilities, his associated symptoms, and some of the modalities of treatment for them.
Not all of this treatment, according to him, has been successful in alleviating as examples his pain and discomfort, difficulty breathing, and hearing loss.  He said he had spent many years trying to forget Vietnam, but that it is now in his head more than ever.  He then goes on to explain that all of his disabilities have gotten worse in recent years (hence, apparently why he filed claims for higher ratings for these several disabilities), adding that he left work because of these disabilities and believes he will remain unemployable because of his combat-related wounds.

The Board sees that he is retired and that he worked for the U. S. Postal Service for many years, from 1970 to 2008.  The following disabilities are service connected:  PTSD (30-percent disabling), residuals of the SFW to his right chest involving  injury to Muscle Group II (20-percent disabling), pleural cavity injury with retained foreign body (20-percent disabling), bilateral hearing loss (20-percent disabling), tinnitus (10-percent disabling),  and three scars of his right anterior chest wall 
(0-percent disabling, so noncompensable).  The combined rating is 70 percent, effective from June 24, 2010.

Over the course of this appeal he has undergone VA examinations where the examiners have addressed the impact of certain service-connected disabilities on his ability to work.  However, no examiner has considered whether all of his 
service-connected disabilities, so collectively or in combination, render him unable to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Thus, medical comment is needed concerning this before deciding this claim.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


Accordingly, this remaining TDIU claim is REMANDED for the following additional development and consideration:

1.  Schedule all necessary VA examinations for opinion concerning whether the Veteran's service-connected disabilities (all of them in combination, not just individually) preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age and any impairment due to other disabilities that are not service connected.

If, as an example, it is determined that physically demanding employment is no longer possible, but that sedentary employment is, then the examiner also needs to indicate what type of accommodation the Veteran would need, assuming he would, to work in this other, less physically demanding capacity, and it must be with consideration of whether this indeed a reasonably viable option given his level of education, prior work experience and training.

It therefore is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent history as concerning all disabilities that might impact the Veteran's employability and insofar as the job he previously held with the U. S. Postal Service, but retired from after many years.

The examiner also must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate this remaining TDIU claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


